PER CURIAM.
There was such evidence of negligence on the part of the defendant, and absence of contributory negligence on the part of the plaintiff, as justified the submission of the case to the jury. The appellant contends that excessive damages were awarded bv the verdict. If we were inclined to the view that the evidence before us would justify such contention, still we could not interfere with the judgment, because the record does not inform us that it contains all the evidence. The judgment and order appealed from should be affirmed, with costs.